DETAILED ACTION
1.          Claims 1, 4, 6, 9, 13, and 16-26 have been examined and are pending.

Drawings
2.          The drawings were received on 3/15/2021.  These drawings are accepted.

Response to Amendment
2.          In response to the amendments received in the Office on 3/15/2021, the Office acknowledges the current status of the claims: claims 1, 6, 9, and 13 have been amended, claims 2, 3, 7, 8, 14, and 15 have been canceled, claims 18-26 have been added new, and no new matter appears to be added.

Response to Arguments
4.          Applicant’s arguments with respect to claims 1, 4, 6, 9, 13, and 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
5.          Claim 19 is objected to because of the following informalities: claim 19 is dependent upon claim 1, but should be dependent upon claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.          Claims 1, 4, 6, 9, 13, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0174571 A1 to Deenoo et al. (hereinafter “Deenoo”), claiming benefit to and fully-supported by provisionally-filed application number 62/372973, filed August 10, 2016 in view of United States Patent Application Publication 2020/0084613 A1 to Ying et al. (hereinafter “Ying”).
            Regarding Claim 1, Deenoo discloses a method performed by a base station for controlling a state of a terminal in a wireless communication system, the method comprising: 
     receiving, from an access and mobility management function (AMF) (Deenoo: Figure 1D with [0076] – one or more AMF in the core network are connected to communicate with one or more gNB in the radio access network.), information for controlling the state of the terminal including an indication that the terminal is in a mobile initiated connection only (MICO) mode (MICO corresponds to a light (or lightly) connected (or connection) at the user terminal (WTRU), which is a power-saving mode of operation. See Deenoo at [0141-0150]. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].); 
     determining whether to configure the state of the terminal to a radio resource control (RRC) inactive state, based on the information (Deenoo: [0142] – this 
     maintaining a context of the terminal in the base station, in case that the terminal is configured to the RRC inactive (Deenoo: [0142] – this transition from light connected to/from RRC INACTIVE may be implicit based on a preconfigured set of rules between the WTRU and the RAN/CN. See also [0147], wherein the configuration (light or INACTIVE) may be received based on a core network configuration. See also [0151-0159] – a transition between states may be initiated upon receipt from a network command. Examiner considers the RAN-CN connection to be a eNB/gNB-AMF connection. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].); and 
     performing a paging for the terminal based on mobile terminated (MT) data being received (Deenoo: [0117-0118], [0163], [0173] – corresponds to paging the WTRU from the RAN based on mobile terminated information (or data) being received.).
            Although Deenoo discloses many circumstances wherein paging occasions occur (see above with at least [0174-0199], for example) in a light connected state, Deenoo does not explicitly disclose wherein the paging is not performed in an idle state 
            However, Ying discloses paging is not performed in an idle state of the terminal, in case that the indication indicates the terminal being in the MICO mode (Ying: [0003] – “In addition, for the terminal in MICO mode and in the idle (CM-IDLE) state, the network side does not initiate a paging procedure for the terminal, and the terminal does not need to listen to paging (to be specific, the paging procedure).”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Deenoo in view of the method of to refrain from monitoring for paging in MICO mode for the reasons of reducing signaling overhead during a service request procedure (Ying: [0005]).	 
            Regarding Claim 4, the combination of Deenoo and Ying discloses the method of claim 1, wherein Deenoo further discloses the MICO mode for the terminal is determined by the AMF based on a request from the terminal to the AMF (Deenoo: [0162] and [0074-0080] – AMF controls mobility management and thus, the connection state of the WTRU, wherein a state change may occur upon request. MICO corresponds to a light (or lightly) connected (or connection) at the user terminal (WTRU), which is a power-saving mode of operation. See Deenoo at [0141-0150]. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].).
             Regarding Claim 16, the combination of Deenoo and Ying discloses the method of claim 1, wherein Deenoo further discloses: receiving, from the terminal, a request for the MICO mode, wherein the MICO mode is determined to be allowed for the terminal based on the request (Deenoo: [0162] and [0074-0080] – AMF controls mobility management and thus, the connection state of the WTRU, wherein a state change may occur upon request. MICO corresponds to a light (or lightly) connected (or connection) at the user terminal (WTRU), which is a power-saving mode of operation. See Deenoo at [0141-0150]. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].).
            Regarding Claim 18, the combination of Deenoo and Ying discloses the method of claim 1, wherein Deenoo further discloses the information is transmitted by an initial context setup message (Deenoo: [0006], [0018], [0117-0118], [0125-0130], [0161], [0189], and [0373] – corresponds to an initial access message comprising information including MSG1-MSG4.).
            Regarding Claim 19, the combination of Deenoo and Ying discloses the method of claim 1, wherein Deenoo further discloses an initial context setup message further includes information on a value of a discontinuous reception (DRX) for the terminal (Deenoo: [0117-0118] and [0125-0130] – corresponds to configuration aspects transmitted/received in the initial access message include a plurality of DRX configurations.).

Regarding Claim 6, Deenoo discloses a method performed by an access and mobility management function (AMF) for controlling a state of a terminal in a wireless communication system, the method comprising: 
     allowing a mobile initiated connection only (MICO) mode for the terminal (MICO corresponds to a light (or lightly) connected (or connection) at the user terminal (WTRU), which is a power-saving mode of operation. See Deenoo at [0141-0150]. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239]. Figure 1D with [0076] – one or more AMF in the core network are connected to communicate with one or more gNB in the radio access network.); and  
     transmitting, to a base station, information for controlling the state of the terminal including an indication associated with the MICO mode (MICO corresponds to a light (or lightly) connected (or connection) at the user terminal (WTRU), which is a power-saving mode of operation. See Deenoo at [0141-0150]. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].); and     
     maintaining a connection between the base station and the AMF, in case that the terminal is configured to a radio resource control (RRC) inactive state based on the information (Deenoo: [0142] – this transition from light connected to/from RRC INACTIVE may be implicit based on a preconfigured set of rules between the WTRU and the RAN/CN. See also [0147], wherein the configuration (light or INACTIVE) may 
     wherein a context of the terminal is maintained in the base station based on the RRC inactive state (Deenoo: [0142] – this transition from light connected to/from RRC INACTIVE may be implicit based on a preconfigured set of rules between the WTRU and the RAN/CN. See also [0147], wherein the configuration (light or INACTIVE) may be received based on a core network configuration. See also [0151-0159] – a transition between states may be initiated upon receipt from a network command. Examiner considers the RAN-CN connection to be a eNB/gNB-AMF connection. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].).
             Although Deenoo discloses many circumstances wherein paging occasions occur (see above with at least [0174-0199], for example) in a light connected state, Deenoo does not explicitly disclose wherein a paging message for the terminal based on mobile terminated (MT) data is not transmitted from the AMF to the base station, in case that the indication indicates the terminal being in the MICO mode.
            However, Ying discloses a paging message for the terminal based on mobile terminated (MT) data is not transmitted from the AMF to the base station, in case that the indication indicates the terminal being in the MICO mode (Ying: [0003] – “In addition, for the terminal in MICO mode and in the idle (CM-IDLE) state, the network side does not initiate a paging procedure for the terminal, and the terminal does not need to listen to paging (to be specific, the paging procedure).” See also [0099-0101], [0111], and [0115] – further describes MICO mode UE sends information and identification information to an AMF in transition.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Deenoo in view of the method of to refrain from monitoring for paging in MICO mode for the reasons of reducing signaling overhead during a service request procedure (Ying: [0005]).
           Claims 20 and 21, dependent upon claim 6, recite similar features as claims 18 and 19, respectively, and are therefore rejected upon the same grounds as claims 18 and 19. Please see above rejections of claims 18 and 19.
             
            Regarding Claim 9, Deenoo discloses a base station for controlling a state of a terminal in a wireless communication system, comprising: 
     a transceiver (Deenoo: Figure 1C and [0031-0032] – base station (eNB/gNB) comprises at least means to transmit and receive.); and 
     a controller configured to control the transceiver to receive (Deenoo: Figure 1C and [0031-0032] – base station (eNB/gNB) requires a controller to control the transmit/receive means, as suggested by Deenoo.), from an access and mobility management function (AMF) (Deenoo: Figure 1D with [0076] – one or more AMF in the core network are connected to communicate with one or more gNB in the radio information for controlling the state of the terminal including an indication associated with a mobile initiated connection only (MICO) mode (MICO corresponds to a light (or lightly) connected (or connection) at the user terminal (WTRU), which is a power-saving mode of operation. See Deenoo at [0141-0150]. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].), determine whether to configure the state of the terminal to a radio resource control (RRC) inactive state based on the information (Deenoo: [0142] – this transition from light connected to/from RRC INACTIVE may be implicit based on a preconfigured set of rules between the WTRU and the RAN/CN. See also [0147], wherein the configuration (light or INACTIVE) may be received based on a core network configuration. See also [0151-0159] – a transition between states may be initiated upon receipt from a network command.),
     maintain a context of the terminal in the base station, in case that the terminal is configured to the RRC inactive (Deenoo: [0142] – this transition from light connected to/from RRC INACTIVE may be implicit based on a preconfigured set of rules between the WTRU and the RAN/CN. See also [0147], wherein the configuration (light or INACTIVE) may be received based on a core network configuration. See also [0151-0159] – a transition between states may be initiated upon receipt from a network command. Examiner considers the RAN-CN connection to be a eNB/gNB-AMF connection. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly- and 
     perform a paging for the terminal based on mobile terminated (MT) data being received (Deenoo: [0117-0118], [0163], [0173] – corresponds to paging the WTRU from the RAN based on mobile terminated information (or data) being received.).
            Although Deenoo discloses many circumstances wherein paging occasions occur (see above with at least [0174-0199], for example) in a light connected state, Deenoo does not explicitly disclose wherein the paging is not performed in an idle state of the terminal, in case that the indication indicates the terminal being in the MICO mode.
            However, Ying discloses paging is not performed in an idle state of the terminal, in case that the indication indicates the terminal being in the MICO mode (Ying: [0003] – “In addition, for the terminal in MICO mode and in the idle (CM-IDLE) state, the network side does not initiate a paging procedure for the terminal, and the terminal does not need to listen to paging (to be specific, the paging procedure).”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Deenoo in view of the method of to refrain from monitoring for paging in MICO mode for the reasons of reducing signaling overhead during a service request procedure (Ying: [0005]).
            Claims 22 and 23, dependent upon claim 9, recite similar features as claims 18 and 19, respectively, and are therefore rejected upon the same grounds as claims 18 and 19. Please see above rejections of claims 18 and 19.
            
Regarding Claim 13, Deenoo discloses an access and mobility management function (AMF) for controlling a state of a terminal in a wireless communication system, the AMF comprising: 
     a transceiver (Figure 1D and [0074-0077] – AMF and core networking devices comprise transmitting and receiving means, as suggested by Figure 1D and corresponding description.); and 
     a controller (Figure 1D and [0074-0077] – AMF and core networking devices comprise controlling means, as suggested by Figure 1D and corresponding description.) configured to allow a mobile initiated connection only (MICO) mode for the terminal (MICO corresponds to a light (or lightly) connected (or connection) at the user terminal (WTRU), which is a power-saving mode of operation. See Deenoo at [0141-0150]. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239]. Figure 1D with [0076] – one or more AMF in the core network are connected to communicate with one or more gNB in the radio access network.), and control the transceiver to transmit, to a base station, information for controlling the state of the terminal including an indication associated with the MICO mode (MICO corresponds to a light (or lightly) connected (or connection) at the user terminal (WTRU), which is a power-saving mode of operation. See Deenoo at [0141-0150]. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].), and    
maintain a connection between the base station and the AMF, in case that the terminal is configured to a radio resource control (RRC) inactive state based on the information (Deenoo: [0142] – this transition from light connected to/from RRC INACTIVE may be implicit based on a preconfigured set of rules between the WTRU and the RAN/CN. See also [0147], wherein the configuration (light or INACTIVE) may be received based on a core network configuration. See also [0151-0159] – a transition between states may be initiated upon receipt from a network command. Examiner considers the RAN-CN connection to be a eNB/gNB-AMF connection. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].),
     wherein a context of the terminal is maintained in the base station based on the RRC inactive state (Deenoo: [0142] – this transition from light connected to/from RRC INACTIVE may be implicit based on a preconfigured set of rules between the WTRU and the RAN/CN. See also [0147], wherein the configuration (light or INACTIVE) may be received based on a core network configuration. See also [0151-0159] – a transition between states may be initiated upon receipt from a network command. Examiner considers the RAN-CN connection to be a eNB/gNB-AMF connection. Deenoo suggests the gNB (or eNB in the RAN) may receive relevant information related to the activity mode (CONNECTED, INACTIVE, IDLE, lightly-connected) of the WTRU from the CN (comprising at least the AMF). See [0074-0076] and [0231-0239].).
             Although Deenoo discloses many circumstances wherein paging occasions occur (see above with at least [0174-0199], for example) in a light connected state, 
            However, Ying discloses a paging message for the terminal based on mobile terminated (MT) data is not transmitted from the AMF to the base station, in case that the indication indicates the terminal being in the MICO mode (Ying: [0003] – “In addition, for the terminal in MICO mode and in the idle (CM-IDLE) state, the network side does not initiate a paging procedure for the terminal, and the terminal does not need to listen to paging (to be specific, the paging procedure).” See also [0099-0101], [0111], and [0115] – further describes MICO mode UE sends information and identification information to an AMF in transition.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Deenoo in view of the method of to refrain from monitoring for paging in MICO mode for the reasons of reducing signaling overhead during a service request procedure (Ying: [0005]).
           Claims 25 and 26, dependent upon claim 13, recite similar features as claims 18 and 19, respectively, and are therefore rejected upon the same grounds as claims 18 and 19. Please see above rejections of claims 18 and 19.

Conclusion
8.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

9.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 2, 2021